UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1) Pursuant to Section 13 or l5 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 24, 2010 Washington Banking Company (Exact name of registrant as specified in its charter) Washington (State or other jurisdiction of incorporation) 000-24503 (Commission File Number) 91-1725825 (I.R.S. Employer Identification Number) ayshore Drive Oak Harbor, WA 98277 (Address of principal executive offices) (Zip Code) (360) 679-3121 (Registrants telephone number, including area code) No Change (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.01 Completion of Acquisition or Disposition of Assets Item 9.01 Financial Statements and Exhibits Signatures EX-23 EX-99.1 EXPLANATORY NOTE On September 28, 2010, Washington Banking Company (the “Company”) filed a Current Report on Form 8-K (the “Original Form 8-K”) to report that its wholly-owned subsidiary, Whidbey Island Bank (the “Bank”), had entered into a definitive agreement with the Federal Deposit Insurance Corporation (the “FDIC”) on September 24, 2010, pursuant to which the Bank acquired certain assets and assumed certain liabilities of North County Bank, a Washington state-chartered bank headquartered in Arlington, Washington. This amendment is being filed to update the disclosures in Item2.01 of the Original Form 8-K and to provide financial information required by Item9.01. In accordance with the guidance provided in Securities and Exchange Commission (the “Commission”) Staff Accounting Bulletin Topic 1.K, Financial Statements of Acquired Troubled Financial Institutions (“SAB 1:K”) and a request for relief granted by the Commission, the Company has omitted certain financial information of North County Bank required by Rule 3-05 of Regulation S-X. SAB 1:K provides relief from the requirements of Rule 3-05 of Regulation S-X under certain circumstances, including a transaction such as the North County Bank acquisition, in which the registrant engages in an acquisition of a troubled financial institution for which audited financial statements are not reasonably available and in which federal assistance is an essential and significant part of the transaction. Statements made in this Amendment No.1 on Form 8-K/A, other than those concerning historical financial information, may be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and are subject to risks and uncertainties. These forward-looking statements include, without limitation, statements regarding the Company’s expectations concerning its financial condition, operating results, cash flows, earnings, net interest margin, net interest income, efficiencies achieved through combination of operational processes, liquidity, expected reimbursements under the loss share agreements and other effects of the loss share agreements and capital resources. A discussion of risks, uncertainties and other factors that could cause actual results to differ materially from management’s expectations is set forth in this document and exhibits, and under the captions “Forward-Looking Statements”, “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the Company’s Annual Report on Form 10-K for the year ended December31, 2009 and Quarterly Report on Form 10-Q for the quarter ended September 30, 2010. Item2.01 Completion of Acquisition or Disposition of Assets Effective September 24, 2010, the Bank, acquired certain assets and assumed certain liabilities of North County Bank from the FDIC as receiver for North County Bank, pursuant to the terms of a purchase and assumption agreement entered into by the Bank and the FDIC on September 24, 2010 (the “Purchase and Assumption Agreement” or “Agreement”). The North County Bank acquisition included all 4 branches of North County Bank, which opened as branches of the Bank as of Saturday, September 25, 2010. Under the terms of the Purchase and Assumption Agreement, the Bank acquired certain assets of North County Bank with a fair value of approximately $279.3 million, including $133.1 million of loans, $71.3 million of cash and cash equivalents, $21.3 million of investment securities and $53.6 million of other assets including other real estate owned and an indemnification asset of $39.0 million.
